                     Case 1:21-mj-05617-UA Document 8 Filed 06/15/21 Page 1 of 1

                DISMISSAL of COMPLAINT or REMOVAL PROCEEDINGS
                                                      United States District Court
                                                     Southern District of New York




Mag. Dkt. No. 21-Mag-5617                                                        Date   6/15/2021
    USAO No. 2021R00547

The Government respectfully requests the Court to dismiss without prejudice the

 ✔Complaint                 Removal Proceedings in


United States v.      Tajah Dyce

The Complaint/Rule 40 Affidavit was filed on                  5/28/2021

 ✔    U.S. Marshals please withdraw warrant




                                                                                             Digitally signed by PATRICK MORONEY
                                                                   PATRICK MORONEY           Date: 2021.06.15 09:54:04 -04'00'

                                                                          ASSIST ANT UNIT ED ST AT ES AT T ORNEY
                                                                            (handwritten or digital signature)



                                                                            (print name if signature handwritten)
SO ORDERED:

DAT E: J u n e 1 5 , 2 0 2 1


                                                                          Ona T. Wang
                                                                          UNIT ED ST AT ES MAGIST RAT E J UDGE




Distribution: Court; U.S. Marshals; Pretrial Services; AUSA                                                          2020.07.13
